Per Curiam.

The order appealed from, denying motion made by appellants for a new trial, upon the ground of newly-discovered evidence, was properly denied. The evidence, so-called newly-discovered, was not discovered by defendants until after the trial, because óf the careless manner in which their case was prepared for trial. The witnesses, who had knowledge of these alleged newly-discovered facts, were in defendants’ employ at the time of the trial, and were present in court during the trial as witnesses for appellants, but owing, as before stated, to the careless manner employed by defendants and their counsel, the evidence now sought to be made use of in their behalf was not disclosed by them, because of their indifference and careless examination of these two witnesses. If we should award defendants a new trial in this case, we should simply be rewarding careless litigants and lawyers, and trials would-be never-ending, a result which we do not desire to see, or careless efforts which we do not desire to reward and encourage.
Order appealed from must be affirmed, with costs and disbursements.
Present: Fitzsimons, Ch. J., Delehanty and Schuchman, JJ.
Order affirmed, with costs.